DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/19/2021.  These drawings are acceptable.
Response to Arguments
Claims 1-3, 6-7, 9-11, 13-14, 17-20 are amended in the reply filed on 08/23/2021. 
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 8-9, filed 08/23/2021, with respect to claims 1-9, 10-17 have been fully considered and are persuasive.  The 112 (a), 112 (b) rejections of 03/25/2021 has been withdrawn. 
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 10-11, filed 08/23/2021 and interview of 11/10/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejections of 03/25/2021 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Process gas source (process gas lines equivalent, see para. [0024]) in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Ho on 11/09/2021.

The application has been amended as follows: 
1. (Currently Amended) A substrate processing apparatus, comprising:

a vacuum chamber including a processing zone in which a substrate may be processed;

a process gas source to contain at least one process gas, the process gas source

including multiple source-gas lines coupled to and in fluid communication with the vacuum chamber to supply a process gas into the vacuum chamber;

a showerhead through which process gas from the process gas source is to be supplied to the processing zone of the vacuum chamber; and

a substrate pedestal including an electrostatic chuck comprising a platen formed from a first ceramic material and having an upper surface configured to support the substrate thereon during processing and a stem formed from a second ceramic material having an upper stem flange that supports the platen, the platen including at least three substantially coplanar electrodes embedded in the platen, the at least one radially extending feed strip is substantially coplanar with the at least two inner electrostatic clamping electrodes, the at least three electrodes including an outer radio-frequency (RF) electrode located near an outer periphery of the platen and at least two inner electrostatic clamping electrodes substantially coplanar with the outer RF electrode and located within and electrically isolated from each other and the outer RF electrode, the outer RF electrode comprising a ring-shaped electrode and having at least one radially extending feed strip, which extends diagonally across the platen to a central portion of the platen, the at least one radially extending feed strip comprising a power feed strip having a terminal at a center portion of the underside of the platen thereby reducing disturbances in the RF field above the substrate during processing.

10. (Currently Amended) An electrostatic chuck, comprising:

a platen of ceramic material having an upper surface configured to support a substrate thereon during processing; and

at least three substantially coplanar electrodes embedded in the platen, the at least three substantially coplanar electrodes including an outer radio-frequency (RF) electrode located near an outer periphery of the platen and at least two inner electrostatic clamping electrodes substantially coplanar with the outer RF electrode and located within and electrically isolated from one another and the outer RF electrode, the outer RF electrode including a ring-shaped electrode and having at least one radially extending feed strip, which extends diagonally across the platen from the ring-shaped electrode, between the at least two inner electrostatic clamping electrodes, to a central portion of the platen, the at least one radially extending feed strip is substantially coplanar with the at least two inner electrostatic clamping electrodes, the at least one radially extending feed strip comprising 

18. (Currently Amended) A substrate support device, comprising:

a platen comprising a ceramic material having an upper surface configured to support a substrate thereon during processing, the platen including at least three substantially coplanar electrodes embedded in the platen, the at least three substantially coplanar electrodes including an outer radio-frequency (RF) electrode located near an outer periphery of the platen and at least two inner electrostatic clamping electrodes substantially coplanar with the outer RF electrode and located within and electrically isolated from one another and the outer RF electrode, wherein the outer RF electrode comprises a ring-shaped electrode and has at least one radially extending feed strip, which extends diagonally across the platen from the ring-shaped electrode, between the at least two inner electrostatic clamping electrodes, to a central portion of the platen, the at least one radially extending feed strip is substantially coplanar with the at least two inner electrostatic clamping electrodes, the at least one radially extending feed strip having a terminal at a center portion of the underside of the platen thereby reducing disturbances in the RF field above the substrate during processing and

a hollow ceramic stem having an upper end diffusion bonded to an underside of the platen.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art discloses A substrate processing apparatus, comprising: a vacuum chamber including a processing zone in which a substrate may be processed; a process gas source to contain at least one process gas, the process gas source including multiple source-gas lines coupled to and in fluid communication with the vacuum chamber to supply a process gas into the vacuum chamber; a showerhead through which process gas from the process gas source is to be supplied to the processing zone of the vacuum chamber; and a substrate pedestal including an electrostatic chuck comprising a platen 
the at least three electrodes including an outer radio-frequency (RF) electrode located near an outer periphery of the platen and at least two inner electrostatic clamping electrodes substantially coplanar with the outer RF electrode and located within and electrically isolated from each other and the outer RF electrode, the outer RF electrode comprising a ring-shaped electrode and having at least one radially extending feed strip, which extends diagonally across the platen to a central portion of the platen, the at least one radially extending feed strip comprising a power feed strip having a terminal at a center portion of the underside of the platen thereby reducing disturbances in the RF field above the substrate during processing. 
However the prior art fails to disclose the at least one radially extending feed strip is substantially coplanar with the at least two inner electrostatic clamping electrodes, as set forth in the present claims.  The apparatus of Jennings, Hayakawa, and Goto fails to teach the above limitations.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718